—Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about July 15, 1996, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Defendant’s documentary evidence is insufficient to establish, as a matter of law, that plaintiff was not the owner of the equipment allegedly converted by defendant. With respect to the cause of the action for conversion of money, neither side submitted any proof whatsoever. Concur—Ellerin, J. P., Wallach, Williams, Andrias and Colabella, JJ.